Citation Nr: 1310228	
Decision Date: 03/26/13    Archive Date: 04/02/13

DOCKET NO.  06-05 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1962 to May 1966.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In a November 2010 decision, the Board denied the Veteran's claim of entitlement to service connection for PTSD.  The Veteran appealed the Board's November 2010 decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2011 Order, the Court granted a Joint Motion for Remand (JMR), which vacated the Board's November 2010 decision, and remanded the claim to the Board for adjudication in accordance with the JMR.

In February 2012, the issue was again remanded by the Board for additional development. 

The Veteran filed a claim of entitlement to service connection for PTSD.  Although service connection for any other psychiatric disorder has not been claimed by the Veteran, the Board is expanding his original claim to include all acquired psychiatric disorders.  See Clemons v. Shinseki, 22 Vet. App.128 (2009) (noting that a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction his mental condition, whatever it is, causes him).

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

REMAND

Reasons for Remand:  To verify the Veteran's alleged in-service stressor; and to provide a VA examination to determine the nature and etiology of a psychiatric disability.

Here, the Veteran asserted in his October 2003 informal claim that he acquired late onset PTSD as a result of his service in Vietnam.  The Veteran alleges that his in-service stressor occurred following an explosion aboard a seaplane where he pulled a severely burned man from the water.  

Following the August 2011 JMR, the Veteran submitted a buddy statement which corroborated the Veteran's assertion that he witnessed a seaplane explosion and helped a severely burned man.  In the statement, this fellow serviceman specifically provided that from approximately August 1965 to March 1966 Patrol Squadron Fifty (VP-50), which only flew seaplanes, was temporarily deployed to Buckner Bay, Okinawa.  

In the February 2012 remand, the Board instructed the AMC/RO to get clarification from the Veteran as to the specific date and/or timeframe when his in-service stressor occurred.  Thereafter, the RO/AMC was to verify the above described event through a request to the Joint Service Records Research Center (JSRRC) or any other appropriate agency.  As a result of the Board's remand, in February 2012 the RO requested the information.  However, in a March 2012 statement the Veteran indicated that he did not remember the exact date. 

A Defense Personnel Records Information Retrieval System (DPRIS) request was made by the AMC, and a December 2012 response indicated that the deck logs for the month of September 1965 were reviewed.  The deck logs indicated the USS Currituck was stationed at Buckner Bay Okinowa from September 1-6 and September 29-30.  Neither the history nor the deck logs document the incident described by the Veteran.  Though the month of September seems to have been thoroughly investigated, the February 2012 Board remand clearly indicated that the months of August 1965 to March 1966 should be researched.  Therefore, an additional remand is necessary to complete the previously requested research into the Veteran's claimed stressor.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

In a January 2013 statement, the Veteran's representative included a printed report from another service member describing a sea plane wreck in Cam Ranh Bay, Vietnam in October 1965 on either the USS Salisbury Sound or USS Pine Island.  As the Veteran was stationed on both of those ships around that time, additional research should be done to see if that accident can be verified, and, if so, whether the Veteran would have been present when that incident occurred. 

The Veteran's service treatment records and post-service VA and private treatment records are negative for complaints of or treatment for an acquired psychiatric disorder.  However, the Board observes that the Veteran is competent to report the psychiatric symptoms he experiences including flashbacks of his claimed stressor and depression.  The Board notes that the Veteran has not been provided a VA examination to determine the nature and etiology of any psychiatric disorder.  In this regard, the Board observes that 38 C.F.R. § 3.304(f)(3), as revised effective July 13, 2010, provides as follows: If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

Accordingly, the Board finds that a VA examination and medical nexus opinion must be obtained which addresses the nature of the Veteran's acquired psychiatric disorder, to specifically include PTSD, and whether such is related to his military service.  See Charles v. Principi, 16 Vet. App. 370 (2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2012) (stating that a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should prepare a letter asking the JSRRC or any other appropriate agency to provide any available information which might corroborate the Veteran's alleged stressor(s).  Specifically, a request should be made to search for unit records for Patrol Squadron Fifty regarding an explosion that occurred in or near a seaplane from August 1965 to March 1966.

2.  The RO should schedule the Veteran for a VA psychiatric examination to determine the diagnosis and etiological relationship of any acquired psychiatric disability, to include whether it is as likely as not etiologically related to his verified stressor.  The claims folder and a copy of this Remand must be made available to, and be reviewed by, the examiner prior to the examination, and he or she should accomplish any indicated special tests, studies or additional consultations.

Specifically, the examiner is asked to determine whether the Veteran has a diagnosis of PTSD in accordance with VA regulations.  If PTSD is diagnosed, the examiner should specify the stressor or stressors used as the basis for the diagnosis and whether the stressors were sufficient to produce a diagnosis of PTSD.  The examiner should opine whether it is at least as likely as not (at least a 50 percent or more probability) that the Veteran's claimed PTSD is related to his active service, to include the in-service stressor.

Even if the Veteran does not meet the criteria for a PTSD diagnosis, the examiner is asked to determine the etiology of any other acquired psychiatric disorder(s).  The examiner should express an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's psychiatric disability is related to service.

The rationale for all opinions expressed should be provided in a legible report.  If the examiner is unable to render an opinion without resort to mere speculation, it should be indicated and explained why an opinion cannot be reached.

3.  Then, the RO should readjudicate the claim on the merits.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
LANA K. JENG 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


